Harrison, J.,
delivered the opinion of the court.
This is an appeal from a decree of the Circuit Court of Albemarle county, entered at its May term, 1895, dismissing, on demurrer, the original and amended bills filed by the appellant, for multifariousness.
These bills were filed by the County School Board of Albemarle county, alleging that A. J. Farish had been treasurer of Albemarle county, by virtue of successive elections, for a period of twenty years; that after each election he qualified, and gave bond with sureties, as required by law ; that the said Farish had failed to account for more than $25,000 belonging to the county school fund, which he had received as treasurer; and that, in addition to this, he was largely indebted on account of the district school tax collected by him during the time mentioned ; that it was the duty of the appellant, under express provision of the statute, to institute all necessary proceedings to secure a settlement of the accounts of the treasurer, and to compel the payment of any balance that might remain in his hands; that it was impossible to have a full and clear exhibit of these various transactions, in connection with the receipt and disbursement of these public school funds, so as to ascertain the balance due, and to compel its payment, without the aid of a court of equity.
*160It is further alleged that A. J. Farish had departed this life, leaving only certain personal property, which was insufficient to pay his debts. The appellant then asks that the administrator of A. J. Farish and the sureties on his official bonds be made parties defendant, and prays that the estate of A. J. Farish may be settled under the orders of the court; that all other necessary and proper accounts may be taken; and that the complainant may have a decree against the estate of A. J. Farish and the sureties on his several bonds for the amount shown to be due by him as treasurer, in accordance with the complainant’s rights against the obligors in said bonds.
This court has so often announced its views touching the subject of multifariousness that it is deemed unnecessary to encumber this opinion with further repetition of principles that may now be considered settled. Applying -the most rigid test that can be invoked to the bills in this case, we are unable to perceive that they are liable to the objection of multifariousness.
Courts, in dealing with this question, look particularly to convenience in the administration of justice; and, if this is accomplished by the mode of proceeding adopted, the objection of multifariousness will not lie, unless the course pursued is so injurious to one party as to make it inequitable to accomplish the general convenience at his expense. So that, when we look to see if a bill is multifarious, the first question to be determined is, does the bill propose to reach the end aimed at in a convenient way for all concerned ? And, if the mode adopted does accomplish the end of convenience, then the question arises, is any one hurt by it, or so injured as to make it unjust for the suit to be maintained in that form ?
In this case it was not only the right, but the duty, of the appellant to assert its several debts ¿gainst A. J. Farish’s estate in one suit, and it was proper to bring the sureties on *161those several debts, and the representatives of such as were dead, before the court, for the convenient administration of justice in the case to all parties concerned.
It is insisted, however, that because these bills pray for a settlement of the estate of A. J. Farish, deceased, and also pray for a decree against the sureties, they are thereby rendered multifarious. The sureties of A. J. Farish in these bonds, if solvent, were equally interested with appellant in the settlement of the estate of A. J. Farish. It was important for them that the court should at once take charge of that estate, and administer it, so that its assets might be applied to their relief. They would have had the right to bring suit against the appellant and Farish’s estate, to compel the latter to pay the debt, so as to exonerate them from responsibility, if appellant had not asked that to be done in this suit.
The sureties had the right to require that the assets belonging to the estate of their principal should be applied to the debts sued for, before a decree could be rendered against them, if this could be done without subjecting the creditor to unreasonable or unjust delay. All this could be accomplished in the one suit, with great convenience to all the parties interested, and it is difficult to perceive how the appellees could be prejudiced thereby. All the parties to this suit are not only proper, but necessary ; and the scope of the bills and the prayers for relief are not broader than they should be to conveniently reach the ends of justice and settle the rights of all parties concerned.
Ye are, therefore, of the opinion that the bill and the amended bill of the complainant were not objectionable for multifariousness; that the decree of the Circuit Court dismissing those bills for that cause is erroneous, and must therefore be reversed and set aside, and the cause remanded to the Circuit Court, to be there proceeded with in accordance with his opinion.

Reversed.